    Case 4:20-cr-00269-Y Document 23 Filed 04/06/21     Page 1 of 2 PageID 209


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION


UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §   ACTION NO. 4:20-CR-269-Y
                                             §
ERIC PRESCOTT KAY (1)                        §

                  ORDER GRANTING UNOPPOSED MOTION TO CONTINUE

        Pending before the Court is Defendant's Unopposed Motion to

Continue Trial and Extend Deadlines (doc. 22).            The government filed

a response to the motion, indicating therein that it does not oppose

a continuance.            After review of the motion, the     Court concludes,

under 18 U.S.C. § 3161(h)(7)(B)(iv), that a failure to grant the

requested continuance would deny counsel for the defendant the

reasonable time necessary for effective preparation, taking into

account the exercise of due diligence. As a result, the Court further

concludes, under 18 U.S.C. § 3161(h)(7)(A), that the ends of justice

served by granting the requested continuance outweigh the best

interests of the public and the defendant in a speedy trial.

        Defendant's Motion to Continue is therefore GRANTED. The trial

of this cause is CONTINUED until 1:30 p.m. on Monday, August 16, 2021.

 The pretrial conference is CONTINUED until 3:00 p.m. on Thursday,

August 12.

        The scheduling order previously issued in this cause is hereby

MODIFIED as follows:

        (1)     the deadline for filing pretrial motions is EXTENDED until
                June 30, 2021;

        (2)     the deadline for filing witness and exhibit lists is

ORDER GRANTING MOTION TO CONTINUE - Page 1
TRM/chr
    Case 4:20-cr-00269-Y Document 23 Filed 04/06/21   Page 2 of 2 PageID 210


                EXTENDED until August 10; and

        (3)     the deadline for exchanging exhibit notebooks is EXTENDED
                until August 12.

        SIGNED April 6, 2021.

                                             ____________________________
                                             TERRY R. MEANS
                                             UNITED STATES DISTRICT JUDGE




ORDER GRANTING MOTION TO CONTINUE - Page 2
TRM/chr
